HOUGH, District Judge
(orally). Under the provisions of the bankruptcy act (Act July 1, 1898, c. 541, 30 Stat. 544 [U. S. Comp. St. 1901, p. 3418]) the referee holds court, and when the referee certifies that the bankrupt is in contempt of this court, or of that portion or section of this court which the referee holds, there may be circumstances under which the referee’s certificate may'be traversed; but, having given Sorkin an opportunity to suggest any reasonable ground of traverse, I find he has none. His statement about the various adjourned days is extremely unsatisfactory and as to the first adjournment from April 9th to April 16th I unhesitatingly say that I do not believe him. When a man pleads what may be called a religious privilege, and feels, as I assume many men do feel, conscientious scruples about attending to business on a certain day, namely, the 16th of April, that is very well; but, when that same man tells me that he did not on the 9th of April remember that the 16th of April would be such a holy day that he could not attend court, I do not believe what he says. So far as his books are concerned, he is confounded by the interview, which was stenographically taken down, between himself and Mr. McKenna. The bankrupt knew he had these books on January 13th, and when he says that he has not seen and does not know anything about them since the 3d day of January he is not telling the truth. Be that as it may, he had full opportunity to make explanation concerning the books to the referee on some, one of the numerous days that the referee set for hearing.
There is nothing more to say, except as to what punishment shall be ordered. The record before the court shows a persistent disregard for and carelessness with respect to the referee’s orders. The inclination óf a certain class of bankrupts is not to recognize the authority of referees’ orders. This has, of late, been somewhat growing, and must be sternly repressed; The disregard of the referee’s orders regarding his books is the most substantial offense of which this man is guilty; his only excuse incredible.
On deposit of the necessary funds, Sorkin will be committed for six months. . ... ....